REYNOLDS, P. J.
(after stating the facts). — The abstract is attacked by counsel for respondent on various grounds, and there is sharp difference of opinion between counsel on either side, as to whether the abstract correctly set out the bill of exceptions in the case. Ex*522ercising the power vested in ns, we have ordered the original bill of exceptions produced before us, and have examined it. On that examination we are satisfied that the points urged against the abstract and against our retaining this appeal are not well taken. It is unnecessary to set out the points made by the very learned counsel for respondent. While some of them are technically correct, the justice of the case is so clearly and obviously with the plaintiff, that we feel that we would be doing gross wrong to throw her out of court on objections purely technical and-in no way reaching the merits of the case.
The order of the circuit court entered in the case is, “that this cause be dismissed at the cost of the plaintiff, for failure of plaintiff to comply with the order of the court, sustaining defendant’s motion to stay proceedings until the costs in a former cause in the Federal court, brought by plaintiff against defendant herein in this court, and removed by defendant to said Federal court, be paid.”
No testimony appears to have been heard on the motions, the only matter in the shape of evidence before the court being the affidavit of the plaintiff and, as far as the abstract and the bill of exceptions show, no evidence was heard in opposition to plaintiff’s application.
It is obvious that the circuit court proceeded upon the theory that plaintiff, admitting that she had not paid the costs that had accrued in the prosecution of the cause in the United States Courts, was not entitled to proceed further in the litigation. Fully recognizing the absolute necessity of lodging great discretion in the trial courts over the matter of costs, and recognizing not .only the propriety but even the duty of the courts to take proper steps to see that their process is not abused, we cannot yield our approval to the manner of the exercise of that discretion in this case. While it is true that the United States Courts are courts whose jurisdiction *523extends over this part of our State, yet those'courts are not courts of our State, and it is no part of the business of the courts of this State to enforce the collection of fees and the payment of costs in those courts, by penalizing suitors before our courts for failure to pay the costs accrued in those courts. It has been adjudged in this case by the United States Circuit Court that plaintiff has a meritorious cause of action, and an examination of the opinion of the United States Circuit Court of Appeals, a copy of which has been filed with us, shows .that that court, while reversing the case, expressly refrained from doing so on the merits, but felt compelled to do so in obedience to the Constitution and laws of the United States covering practice in those courts, and following the invariable rule of the United States Courts, rigidly adhered to, by which actions at law and suits in equity are distinctly separated, and under which, no purely equitable defenses are allowed to be interposed in actions at law. That distinction does not prevail in the courts of our State. It is so clear, from the facts, and on the face of the record in this case, that the discretion of the circuit court was unwisely and harshly exercised, that we have no hesitation whatever in setting aside its action. Even if those costs had accrued in one of our own State courts and were unpaid, it would have been a harsh and wrong act to have thrown this plaintiff, with such a case, out of court. The charter of our rights as citizens of this State commands that the courts of justice shall be open to every person. Our laws give access to our courts to the suitor coming with a meritorious case, even if that suitor is poor.
The order of the circuit court of the city of St. Louis, staying the further prosecution of the suit of plaintiff, and refusing to allow her to sue as a poor person, and dismissing her from court for failure to pay or secure costs theretofore accrued in the cause, is set aside, and the case is reversed and remanded, *524with directions to the circuit court to reinstate the case and to proceed with the cause in due course of law.
All concur.